                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO                             ? ~!~   f:ov 28   AM 11: 50
                                (WESTERN DIVISION)


IN RE MERCY HEALTH ERISA LITIGATION                   No.: 1:16-cv-00441-SKB



                             ORDER AND FINAL JUDGMENT

       This litigation involves claims for alleged violations of the Employee Retirement Income

Security Act of 1974, as amended, 29 U.S.C. §§ 1001, et seq. ("ERISA"), set forth in Plaintiffs'

Complaint dated September 14, 2017, with respect to the Plans. 1


1
  This Judgment incorporates by reference the definitions in the Class Action Settlement
Agreement ("Settlement Agreement"), and all terms used herein shall have the same meanings as
set forth in the Settlement Agreement unless set forth differently herein. The terms of the
Settlement are fully incorporated in this Judgment as if set forth fully here. As set forth in the
Settlement Agreement, the following Plans are included in the Settlement:

       (a) Mercy Health Partners - Northern Region Retirement Plan (St. Charles, St.
           Vincent, St. Anne) (Toledo) (including the following merged plans: the St.
           Charles Mercy Hospital Retirement Plan, the St. Vincent Medical Center Defined
           Benefit Plan, the Riverside Mercy Hospital Retirement Plan (also known as the St.
           Anne Mercy Hospital Retirement Plan), the Mercy Hospital Plan of Tiffin, Ohio),
           and the Mercy Health Partners - Northern Region Retirement Plan (Tiffin));
       (b) St. Rita's Medical Center Retirement Plan (Lima);
       (c) Community Health Partners Regional Medical Center Employees' Defined
           Benefit Pension Plan (Lorain) (including the following merged plans: the St.
           Joseph Hospital and Health Center Defined Benefit Pension Plan and the Lakeland
           Community Hospital Defined Benefit Pension Plan);
       ( d) Retirement Plan for Employees of Humility of Mary Health Partners
            (Youngstown) (including the following merged plans: the Retirement Plan for
            Employees of St. Elizabeth Hospital Medical Center and the Retirement Plan for
            Employees of St. Joseph Riverside Hospital);
       (e) Mercy Health Partners Pension Plan (Northeast Pennsylvania) (including the
           following merged plans: Mercy Health Partners Pension Plan (NEPA - Scranton),
           the Mercy Health System Northeast Region Defined Benefit Plan 1, the Mercy
           Health System Northeast Region Defined Benefit Plan 2), as well as the Mercy
           Health Partners Wilkes-Barre Employees' Pension Plan (NEPA - WB));
         This matter came before the Court for a hearing pursuant to Federal Rule of Civil Procedure

23(e) on the application of the Parties for approval of the Settlement set forth in the Class Action

Settlement Agreement ("Settlement Agreement"), executed on July 13, 2018. Due and adequate

notice having been given to the Settlement Class as required in the Preliminary Approval Order

(ECF No. 85) and Revised Preliminary Approval Order (ECF No. 91), and the Court having

considered the Settlement Agreement, all papers filed and proceedings held herein, and good cause

appearing therefore,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

         1.      The Court has jurisdiction over the subject matter of this action and all Parties to

the Action, including all members of the Settlement Class.

         2.      On August 8, 2018, (ECF No. 85), pursuant to Federal Rule of Civil Procedure

23(a) and (b )(1) or alternatively (b)(2), the Court preliminarily certified the following Settlement

Class:


                 All present or past participants of the Plans (both vested and non-
                 vested) or beneficiaries of the Plans as of the Effective Date of the
                 Settlement.




         (f) Mercy Health System - Western Ohio Retirement Plan (Springfield Mercy)
             (including the following merged plans: the Mercy Memorial Hospital Retirement
             Plan, the Mercy Medical Center Retirement Plan, the Mercy Health System -
             Western Ohio Acute Care Facility Retirement Plan, the Mercy Siena Nursing Home
             Retirement Plan, the McAuley Center Retirement Plan, and the Mercy Health
             System- Western Ohio Long Term Retirement Plan); and
         (g) Mercy Health Partners of Greater Cincinnati Retirement Plan (Cincinnati)
              (including the following merged plans: the Anderson Mercy Hospital Plan, the
              Sisters of Mercy of Hamilton, Ohio Retirement Plan, and the Clermont Mercy
              Hospital Retirement Plan).

                                                  2
        3.      The Court finds after a hearing and based upon all submissions of the Parties that

the Settlement Class meets all requirements of Federal Rules of Civil Procedure 23(a) for

certification of the class claims alleged in the Complaint, including (a) numerosity;

(b) commonality; (c) typicality; and (d) adequacy of the class representatives and Class Counsel.

        4.     Additionally, the prerequisites of Rule 23(b)(l) have been satisfied, since the

prosecution of separate actions by individual members of the Settlement Class would create a risk

of (i) inconsistent or varying adjudications which would establish incompatible standards of

conduct for Defendants; and (ii) adjudications with respect to individual Settlement Class

members, which would, as a practical matter, be dispositive of the interests of the other members

not parties to the adjudications or would substantially impair or impede their ability to protect their

interests.

        5.     Alternatively, the prerequisites of Rule 23(b)(2) have been satisfied, smce

Defendants have acted or refused to act on grounds generally applicable to the Settlement Class,

thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

to the Settlement Class as a whole.

        6.     Pursuant to Federal Rule of Civil Procedure 23(a) the Court finds that David Lupp,

Janet Whaley, Leslie Beidelman, Patricia Blockus, Charles Bork, Marilyn Gagne, Karl Mauger,

Patricia Mauger, Beth Zaworski, Nancy Zink, Mary Alban, and Linda Derrick are members of the

Settlement Class, their claims are typical of those of the Settlement Class and they fairly and

adequately protected the interests of the Settlement Class in this Action. Accordingly, the Court

hereby appoints David Lupp, Janet Whaley, Leslie Beidelman, Patricia Blockus, Charles Bork,

Marilyn Gagne, Karl Mauger, Patricia Mauger, Beth Zaworski, Nancy Zink, Mary Alban, and

Linda Derrick as Class Representatives.


                                                  3
         7.     Having considered the factors set forth in Federal Rule of Civil Procedure 23(g)(l),

the Court finds that Class Counsel have fairly and adequately represented the Settlement Class for

purposes of entering into and implementing the Settlement, and thus, hereby appoints Izard,

Kindall & Raabe LLP and Kessler Topaz Meltzer & Check, LLP as Class Counsel and Strauss

Troy Co., LPA as Liaison Counsel to represent the members of the Settlement Class.

         8.     The Court directed that Class Notice be given pursuant to the notice program

proposed by the Parties and approved by the Court. In accordance with the Court's Preliminary

Approval Order and the Court-appointed notice program: (1) On or about August 23, 2018, Class

Counsel posted the Settlement Agreement and Class Notice to the Settlement website:

http://ikrlaw.com/file/mercy-health/; and (2) on or about August 29, 2018, Defendants caused to

be mailed approximately 37,433 copies of the Notice of Class Action Settlement to members of

the Settlement Class. On or about October 1, 2018, in accordance with the Court's September 27,

2018 Order (ECF No. 91), Defendants caused an additional 4,459 members of the Settlement

Class.

         9.    The Class Notice and Internet/Publication of Class Notice (collectively, the "Class

Notices") advised members of the Settlement Class of the: terms of the Settlement, Fairness

Hearing and the right to appear at such Fairness Hearing; inability to opt out of the Settlement

Class; right to object to the Settlement, including the right to object to the application for an award

of attorneys' fees and reimbursement of expenses, or the Case Contribution Awards to the Class

Representatives; the procedures for exercising such rights; and the binding effect of this Judgment,

whether favorable or unfavorable, to the Settlement Class, including the scope of the Released

Claims described in Section 4 of the Settlement Agreement.




                                                  4
        I 0.    The Class Notices met all applicable requirements of the Federal Rules of Civil

Procedure, the United States Code, the United States Constitution, and any other applicable law.

The Court further finds that Notice in the form approved by the Court complied fully with the

Class Action Fairness Act of 2005, 28 U.S.C. § 1715 ("CAFA"), and that it constituted the best

practicable notice under the circumstances. The Court also finds that Defendants complied with

their CAFA responsibilities. The Court further finds that the form of notice was concise, clear,

and in plain, easily understood language, and was reasonably calculated under the circumstances

to apprise Class Members of the pendency of the Action, the claims, issues and defenses of the

Settlement Class, the definition of the Settlement Class certified, the right to object to the proposed

Settlement, the right to appear at the Fairness Hearing, through counsel if desired, and the binding

effect of a judgment on members of the Settlement Class, including the scope of the Released

Claims described in Section 4 of the Settlement Agreement.

        11.    The Court finds after a hearing and based upon all submissions of the Parties and

interested persons that the Parties' proposed Settlement is fair, reasonable, and adequate. The

Court also finds that the proposed Settlement is consistent with and in compliance with all

applicable requirements of the Federal Rules of Civil Procedure, the United States Code, and the

United States Constitution, and other applicable law. In so finding, the Court has considered and

found that:

               a)       The Settlement provides that, for a period of nine (9) years after the

effective date of the Settlement, Mercy Health shall (i) guarantee (and ensure that any successor

of Mercy Health will guarantee) that the trust funds for each of the Plans shall have sufficient funds

to pay the benefits that are due; (ii) makes a Plan summary available to Settlement Class Members

electronically; (iii) makes up-to-date information concerning Plan benefits, including information


                                                  5
about accrued and projected benefits, available to Settlement Class Members either through a toll-

free number, a website or a printed statement. Furthermore, Defendants will pay $450 to certain

defined Settlement Class Members who took voluntary lump-sum distributions of a traditional

annuity benefit from the Mercy Health Partners-Northern Region Retirement Plan, the Mercy

Health Partners of Greater Cincinnati Retirement Plan or the St. Rita's Medial Center Retirement

Plan during the time period from January 1, 2011 through February 27, 2018. In exchange,

Plaintiffs and the Settlement Class will provide a release of claims as set forth below.

               b)      The terms and provisions of the Settlement were entered into by

experienced counsel and only after extensive, arm's-length negotiations conducted for over three

months in good faith and with the assistance of a mediator. The Settlement is not the result of

collusion.

               c)      Those negotiations followed Defendants' filing of a motion to dismiss

which included voluminous documents, all of which Class Counsel reviewed. The absence of

formal discovery in this case in no way undermines the integrity of the Settlement given the

extensive investigation that has occurred as a result of proceedings thus far.

               d)      Those proceedings gave Class Counsel the opportunity to adequately assess

this case' s strengths and weaknesses - and thus to structure the Settlement in a way that adequately

accounts for those strengths and weaknesses. Class Counsel were cognizant that there was no

guarantee of a successful litigation outcome.

               e)      Approval of the Settlement will result in substantial savings of time, money

and effort for the Court and the Parties, and will further the interests of justice. Defendants denied

and continue to deny Plaintiffs claims and allegations against it, and raised various factual and

legal arguments in support of its vigorous defense in this Action.


                                                  6
        12.     Based on the record before the Court and the findings set out in this Order, the

Court approves and adopts the Settlement.

        13.     All members of the Settlement Class are bound by this Judgment and by the terms

of the Settlement Agreement, including the scope of the Released Claims described in Section 4

of the Settlement Agreement.

        14.    None of the Settlement Agreement, this Judgment, nor the fact of the Settlement

itself constitutes any admission by any of the Parties of any liability, wrongdoing or violating of

law, damages or lack thereof, or of the validity or invalidity of any claim or defense asserted in the

Action. If the Settlement Agreement is not upheld on appeal, or is otherwise terminated for any

reason, the Settlement and all negotiations, proceedings, and documents prepared, and statements

made in connection therewith, shall be without prejudice to any Party and shall not be deemed or

construed to be an admission by an party of any fact, matter, or position of law; all Parties shall

stand in the same procedural position as if the Settlement Agreement had not been negotiated,

made, or filed with the Court.

        15.    The Court hereby dismisses with prejudice the Action and all Released Claims

identified in Section 4 of the Settlement Agreement against each and all Releasees and without

costs to any of the Parties as against the others. The Court hereby orders that on the Effective Date

of this Settlement Agreement the Class Representatives, David Lupp, Janet Whaley, Leslie

Beidelman, Patricia Blockus, Charles Bork, Marilyn Gagne, Karl Mauger, Patricia Mauger, Beth

Zaworski, Nancy Zink, Mary Alban, and Linda Derrick, as well as the members of the Settlement

Class release any and all actual or potential claims, actions, causes of action, demands, obligations,

liabilities, attorneys' fees, expenses and costs under federal or state laws arising out of the

allegations of the Complaint that were brought or could have been brought as of the date of the


                                                  7
Settlement Agreement by any member of the Settlement Class, including the distributions to the

Lump Sum Class Members, any current or prospective challenge to the Church Plan status of the

Plans, whether or not such claims are accrued, whether already acquired or subsequently acquired,

whether known or unknown, in law or equity, brought by way of demand, complaint, cross-claim,

counterclaim, third-party claim, or otherwise. Notwithstanding the foregoing, Released Claims

are not intended to include the release of any of the following: (a) any rights or duties arising out

of the Settlement Agreement; (b) individual claims for benefits brought under state law (provided

that no Settlement Class member shall challenge the Plan's status as a church plan exempt from

ERISA in any such claim); (c) claims related to any other plan that is merged into or consolidated

with any of the Plans after April 26, 2018; (d) any prospective claims under ERISA that might

arise if the Roman Catholic Church ever disassociates itself from the Plans' sponsors, unless the

Plans' sponsors promptly associate with another church; and (e) any claim arising under ERISA

with respect to any event occurring after: (i) the Internal Revenue Service issues a written ruling

that the Plan(s), or any of them, do not qualify as a church plan (limited only to claims by members

of the Plan or Plans covered by such a ruling), (ii) a Plan makes an election under IRC § 410(d) to

be covered by ERISA (limited on to claims by members of the Plan or Plans that make such an

election); (iii) an amendment to ERISA is enacted and becomes effective as a law of the United

States eliminating the Church Plan exemption in ERISA; or (iv) the Roman Catholic Church

claims no association with the Plans' Sponsor.

       16.     In connection with the Released Claims, as of the Effective Date of the Settlement

Agreement, each member of the Settlement Class is deemed to have waived any and all provisions,

rights, and benefits conferred by § 1542 of the California Civil Code relinquishes, to the fullest




                                                 8
extent permitted by law and equity, the provisions, rights and benefits of§ 1542 of the California

Civil Code, which provides:

               "A general release does not extend to claims which the creditor does
               not know or suspect to exist in his favor at the time of executing the
               release, which if known by him must have materially affected his
               settlement with the debtor and any and all provisions, rights and
               benefits of any similar statute, law or principle or common law of
               the United States, any state thereof, or any other jurisdiction."

        17.    The Court retains jurisdiction over the implementation, administration and

enforcement of this Judgment and the Settlement, and all matters ancillary thereto.

        18.    Class Counsel is hereby awarded attorneys ' fees pursuant to Federal Rule of Civil

Procedure 23(h), in the amount of $779,531.20 which the Court finds to be fair and

reasonable, and 46,468.80 in reimbursement of Class Counsel's reasonable expenses

incurred in prosecuting the Action. All fees and expenses paid to Class Counsel shall be paid

pursuant to the timing requirements described in the Settlement Agreement.

       19.     Class Counsel has moved for Case Contribution Awards for Class Representatives

David Lupp, Janet Whaley, Leslie Beidelman, Patricia Blockus, Charles Bork, Marilyn Gagne,

Karl Mauger, Patricia Mauger, Beth Zaworski, Nancy Zink, Mary Alban, and Linda Derrick. The

Court hereby grants in the amount of $2,000.00 each Class Counsel's motion for Case

Contribution Awards to the Settlement Class Representatives.

       20.     The Court finds that no reason exists for delay in ordering final judgment, and the

Clerk is hereby directed to enter this Judgment forthwith.




                                                9
SO ORDERED this   _di day of   tJo Vf   .l<..lalv:2018



                                       ~(iAidf/!pWIY/#-'
                                      /HOil:StePhanie K. Bowman
                                        U.S. Magistrate Judge




                                 10
